Citation Nr: 0844495	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-28 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for endometriosis and 
uterine fibroids.

2.  Entitlement to service connection for temporal mandibular 
joint syndrome.

3.  Entitlement to an increased rating for irritable bowel 
syndrome with gastroesophageal reflux, currently rated 10 
percent disabling.

4.  Entitlement to an effective date earlier than December 
14, 2004, for a 50 percent rating for major depressive 
disorder. 

5.  Entitlement to an effective date earlier than September 
9, 1989, for a 10 percent rating for irritable bowel syndrome 
with gastroesophageal reflux. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active military service from October 1986 to 
October 1988.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied service connection for endometriosis 
and uterine fibroids, denied service connection for temporal 
mandibular joint syndrome, granted an increased (50 percent) 
rating for major depressive disorder effective December 14, 
2004, denied an increased rating for irritable bowel syndrome 
with gastroesophageal reflux, and denied an effective date 
earlier than September 9, 1989, for a 10 percent rating for 
irritable bowel syndrome with gastroesophageal reflux. 

Service connection for endometriosis and uterine fibroids and 
service connection for temporal mandibular joint syndrome are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the agency of original jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Irritable bowel syndrome with gastroesophageal reflux has 
been manifested throughout the appeal period by alternating 
diarrhea and constipation with more or less constant 
abdominal distress.

2.  In a June 1990 hearing officer decision, an initial 30 
percent rating for paranoid schizophrenia was granted 
effective from October 29, 1988.

3.  Although the veteran commenced an appeal of the June 1990 
hearing officer decision, in June 1994, prior to a Board 
decision on the matter, the veteran notified the RO in 
writing that she desired to withdraw the appeal.

4.  Because the veteran withdrew her appeal, the June 1990 
hearing officer decision that granted an initial 30 percent 
rating for paranoid schizophrenia became final.  

5.  A May 2003 rating decision denied an increased rating for 
schizophrenia; the RO notified the veteran of the decision 
and of her appeal rights, but she did not appeal and that 
decision became the last final decision on the matter.  

6.  The veteran has not alleged error in a May 2003 or prior 
final decision on the rating for schizophrenia, nor has she 
alleged that any prior decision on the matter lacks finality.  

7.  A May 11, 2004, VA report represents an increase in 
psychiatric disability.  

8.  On December 14, 2004, the RO received a claim for an 
increased rating for a psychiatric disability.

9.  A rating decision issued in February 2000 granted service 
connection for irritable bowel syndrome and assigned an 
initial noncompensable rating effective from October 29, 
1988, and a 10 percent rating effective from September 7, 
1989; the veteran did not appeal that decision and it became 
final.  

10.  In September 2006, the veteran requested a revision of 
the February 2000 decision based on clear and unmistakable 
error (CUE). 

11.  The veteran testified before the undersigned as to her 
belief that the February 2000 rating decision is clearly and 
unmistakably erroneous for failure to consider relevant 
evidence of record.

12.  The February 2000 RO rating decision contains an error 
of fact that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
irritable bowel syndrome with gastroesophageal reflux are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7319 (2008).

2.  The criteria for an earlier effective date of May 11, 
2004, for a 30 percent rating for major depressive disorder 
are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.157, 3.400 (o) (2) (2008).

3.  A February 2000 RO rating decision is clearly and 
unmistakably erroneous in failing to consider relevant 
evidence of record.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 3.303, 3.105 (2008).

4.  The criteria for an effective date of October 29, 1988, 
for an initial 30 percent rating for irritable bowel syndrome 
with gastroesophageal reflux are met. 38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Sup. 2008); 38 C.F.R. 
§§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist claimants in substantiating 
claims for benefits does not apply to the CUE claims 
presented in this case.  Parker v. Principi, 15 Vet. App. 407 
(2002). With respect to a claim for a higher initial rating 
for irritable bowel syndrome, VA must notify and assist the 
claimant.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and her representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The claimant challenges the initial evaluation and/or 
effective date assigned following the grant of service 
connection for irritable bowel syndrome.  In Dingness v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  If the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by simply demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), VA must 
provide general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, VA's notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
43-44. 

Although additional notice was not required, the RO provided 
additional notification by way of letters sent to the 
claimant in December 2002, January 2005, March 2006, and in 
May 2008.  The letters informed the claimant of what evidence 
was required to substantiate the claims and of the claimant's 
and VA's respective duties for obtaining evidence.  The March 
2006 letter discussed Dingess, supra, and the May 2008 letter 
discussed Vazquez-Flores, supra.  

VA also has a duty to assist in developing the claim.  This 
duty includes obtaining service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained VA and private outpatient treatment reports.  Two 
hearings were provided.  The claimant was afforded VA medical 
examinations.  Neither the claimant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).  

Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2008).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service treatment records.  38 C.F.R. 
§ 4.2.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Court held that where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  

Irritable bowel syndrome with gastroesophageal reflux has 
been rated 10 percent disabling for the entire appeal period 
under Diagnostic Code 7319.  Under Diagnostic Code 7319, a 10 
percent rating is warranted for moderate irritable colon 
syndrome manifested by frequent episodes of bowel disturbance 
with abdominal distress.  The highest rating offered under 
this code, 30 percent, requires severe irritable colon 
syndrome manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 Diagnostic Code 7319 (2008).  Because a 10 
percent rating has already been assigned, the only question 
remaining is whether the symptoms more nearly approximate the 
criteria of a 30 percent rating.  

In December 2004, the veteran alleged that "symptoms of 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress" is exactly what she 
always had.  She asked that VA adjudicators not overlook the 
numerous times that VA and United States Air Force doctors 
noted abdominal pain, constipation, and diarrhea.  She 
reported that she tried to minimize her diarrhea with over-
the-counter medication and careful diet.  

A January 2005 VA gastrointestinal compensation examination 
report reflects that irritable bowel syndrome was somewhat 
improved due to strict diet.  The veteran's reflux disease 
was well-controlled, but she had abdominal cramping.  Gas 
reportedly increased with stress.  The impression was 
irritable bowel syndrome with classic symptoms.  The examiner 
felt that reflux disease produced minimal symptoms and was 
under good control with medication.  The examiner noted that 
a gastrointestinal consultation was scheduled for the 
following week.  

A February 2005 VA clinical report reflects variable 
appetite, indigestion, and heartburn, generally well-
controlled by diet.  The veteran seldom had to use over-the-
counter antacids, although abdominal pain and cramps were 
"fairly frequent."  The examiner did not mention diarrhea, 
but did note a complaint of nausea and queasiness.  The 
relevant assessments were stable irritable bowel syndrome and 
stable gastroesophageal reflux disease (GERD).

In November 2008, the veteran testified at a videoconference 
before the undersigned Veterans Law Judge that she still had 
abdominal pain, diarrhea, and constipation. 

The VA compensation examination report simply does not 
mention diarrhea.  The Board will therefore look outside the 
current appeal period.  A November 2003 VA examiner mentioned 
diffuse abdominal cramping intermittent throughout the day 
and night, associated with alternating diarrhea and 
constipation.  An even earlier dated private medical report 
notes constipation and alternating periods of loose stools 
precipitated by stress.

The veteran's irritable bowel syndrome with reflux has been 
manifested throughout the appeal period by alternating 
diarrhea and constipation with more or less constant 
abdominal distress.  Comparing these manifestations with the 
criteria of the rating schedule, the Board finds that the 
criteria for a 30 percent schedular rating under Diagnostic 
Code 7319 are more nearly approximated.  38 C.F.R. § 4.7.

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.   The claim for higher schedular disability rating for 
irritable bowel syndrome with gastrointestinal reflux is 
therefore granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2008) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for the service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 

Earlier Effective Dates

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on [...] a claim for an 
increase, of compensation [...], shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110 (a) 
(West 2002 & Supp.2008).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110 (b) (2).  

VA regulations governing effective dates have more to say 
about what constitutes a claim or an application.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

Unless specifically provided.  On the basis of facts found.  
38 C.F.R. § 3.400 (a).

Increases  (1) General.  Except as provided in paragraph (0) 
(2) of this section and § 3.401 (b), date of receipt of claim 
or date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (o) (1).  

(2) Disability compensation.  Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the date of receipt of the claim. 38 C.F.R. 
§ 3.400(o) (2).  

Effective Date Earlier than December 14, 2004, for a 50 
Percent Rating for Major Depressive Disorder

In a June 1989 rating decision and cover letter, the RO 
granted service connection for paranoid schizophrenia and 
assigned a 10 percent rating effective the day following 
separation from active service (October 29, 1988).  The 
veteran immediately commenced an appeal of the 10 percent 
rating.  Following a hearing at the RO, in a June 1990 
hearing officer decision, the hearing officer granted an 
initial 30 percent rating for paranoid schizophrenia 
effective from October 29, 1988.  The appeal continued, 
however. 

In June 1994, prior to a Board decision on the matter, the 
veteran notified the Board in writing that she desired to 
withdraw the appeal.  Because she withdrew her appeal, the 
June 1990 hearing officer decision that granted an initial 30 
percent rating for paranoid schizophrenia became final.  

On November 22, 2002, the RO received a claim for increased 
rating for schizophrenia.  In a May 2003-issued rating 
decision, the RO denied an increased rating for 
schizophrenia.  The RO notified the veteran of the decision 
and of her appeal rights, but she did not appeal and that 
decision became final.  

On December 14, 2004, the RO received a written claim for 
benefits.  In that claim, the veteran mentioned that she 
sought service connection for major depressive disorder and 
anxiety.  The RO considered the request to be a claim for an 
increased rating for schizophrenia.  Thereafter, the RO 
received numerous VA mental health clinic reports dated in 
2003.  

In July 2005, the RO granted a 50 percent rating effective 
from December 14, 2004, and recharacterized the service-
connected disability as major depressive disorder, anxiety 
disorder, and personality disorder with borderline 
schizotypal and avoidant traits.  

In August 2005, the veteran submitted an NOD to the effective 
date of December 14, 2004, for a 50 percent rating for 
schizophrenia.  The veteran claimed that an earlier-dated 
request for an increase remained pending.

In May 2006, the veteran testified before an RO hearing 
officer that her psychiatric disorder was 50 percent 
disabling from the time she left active service.  In November 
2008, the veteran testified before the undersigned Veterans 
Law Judge that there might be records of her depression 
dating back to active service.  

Notwithstanding the veteran's testimony, the claim for an 
earlier effective date for a 50 percent rating is limited by 
a final May 2003 RO rating decision that denied an increased 
rating for schizophrenia, then rated 30 percent disabling.  
No changes to that decision may be made absent CUE.  
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.400(k).  The veteran has 
not alleged error in that, or prior final decisions on the 
matter.  Nor has she alleged that these decisions lack 
finality.  Link v. West, 12 Vet. App. 39, 44 (1998) (holding 
that CUE claim does not exist, as matter of law, where there 
is no prior final RO decision).  Therefore, evidence received 
since the May 2003 rating decision is the only evidence that 
may be considered in this claim.  

In December 2004, the veteran requested an increased rating.  
The RO received that claim on December 14, 2004.  The date 
that the RO receives a claim for an increase usually controls 
the effective date of the increase unless there is a report 
from which it is factually ascertainable that an increase in 
disability occurred.  Any such report must be dated within 
one-year of the date that the RO receives a claim for an 
increase.  The next question therefore is whether an increase 
in disability was factually ascertainable within the one year 
period prior to the date that the RO received the claim.  The 
Board must carefully consider any medical evidence dated on 
or after December 14, 2003, through December 13, 2004. 

The evidence dated on or after December 14, 2003, through 
December 13, 2004, includes January through April 2004 
psychiatry progress notes.  These do not indicate an increase 
in disability.  A May 11, 2004, VA psychiatry progress note, 
however, contains a Global Assessment of Functioning (GAF) 
score of 60, which is a lower score than previously assigned.  
The final May 2003 VA rating decision notes a GAF score of 
61, which is indicative of mild to moderate symptoms of 
social and occupational impairment.  According to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, a GAF score of 51 to 60 is 
indicative of moderate symptoms (flat affect and 
circumstantial speech, occassional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers).  See 
38 C.F.R. § 4.125 (2008).  Thus, a GAF score of 60 indicates 
a worsening disability.  

Although a GAF score of 60 is only one point lower than 61, a 
seemingly insignificant difference, a score of 60 or lower 
places the symptoms into a significantly more disabling 
category.  The May 11, 2004, VA report therefore represents 
an increase in disability and it is dated within the one year 
period prior to December 14, 2004.  Thus, the May 11, 2004, 
report may be used as the date of the claim.  

This conclusion is consistent with guidance set forth at 
38 C.F.R. § 3.157 (a).  That section applies only where a 
formal claim for compensation has been allowed, or disallowed 
for the reason that the disability is not compensable in 
degree.  38 C.F.R. § 3.157 (b).  In this case, formal claims 
for compensation had been earlier allowed.  Moreover, the 
report relates to examination or treatment of a disability 
for which service connection has been previously established 
and a claim specifying the benefit sought was received within 
one year from the date of such examination, treatment, or 
hospital admission.  38 C.F.R. § 3.157 (b) (1).  Thus, the 
May 11, 2004, VA report may establish an earlier effective 
date for an increased rating.  

After considering all the evidence of record, the Board finds 
that the evidence favors an effective date of May 11, 2004, 
for assignment of a 50 percent rating for major depressive 
disorder, anxiety disorder, and personality disorder with 
borderline schizotypal and avoidant traits.  The claim is 
therefore granted.  Unfortunately, however, as explained 
above, the effective date cannot be made retroactive active 
service in 1988.  

Entitlement to an effective date earlier than September 9, 
1989, for a 10 percent rating for irritable bowel syndrome 
with gastroesophageal reflux. 

The veteran separated from active military service on October 
28, 1988, and soon thereafter applied for service connection 
for an irritable colon.  Although the claim was denied by the 
RO in June 1989, she appealed that decision.  The Board 
granted service connection in August 1996.  Inexplicably, the 
RO neglected until February 2000, to issue a rating decision 
on the matter.  

In February 2000, the RO assigned a noncompensable rating 
effective from October 29, 1988, based on the veteran's 
original claim, and assigned a 10 percent rating from 
September 7, 1989, based on a VA diagnosis of irritable bowel 
syndrome that was recorded that date.  The rating decision, 
at page 1, states, "The first finding of any type disorder 
was not reveal [sic] until VA treatment report of 9-7-89 
showing the veteran diagnosed with irritable bowel 
syndrome."  The veteran did not appeal the February 2000 RO 
rating decision and it became final. 

On November 22, 2002, the RO received a claim for increased 
rating for irritable bowel syndrome.  In a May 2003-issued 
rating decision, the RO denied an increased rating for 
irritable bowel syndrome.  The RO notified the veteran of the 
decision and of her appeal rights, but she did not appeal and 
that decision became final.  

On December 14, 2004, the RO received a written claim for 
benefits.  In that claim, the veteran requested an earlier 
effective date for and a higher rating for irritable bowel 
syndrome due to CUE.  She did not, however, indicate which 
decision was in error, or what that error was.  

In February 2005, the veteran argued that her claim for 
service connection for irritable bowel syndrome was 
wrongfully denied until the year 2000.  In May 2006, the 
veteran testified before an RO hearing officer that a 30 
percent rating for irritable bowel syndrome should be made 
effective from the date of separation from active service.  
She offered no specific reason for that contention.  

In a September 2006 substantive appeal, the veteran contended 
that both the February 2000 and a May 2003 rating decision 
contained CUE.  

In October 2007, the veteran argued that her STRs clearly 
documented irritable bowel syndrome, as manifested by "over 
a dozen" indications of irritable bowel syndrome during 
active service.  

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge that irritable bowel syndrome 
was first noted in her STRs and not in a VA treatment report 
of September 7, 1989, as contended in the erroneous February 
2000 VA rating decision.  No other evidence or argument has 
been submitted on this matter.

Previous final determinations will be accepted as correct in 
the absence of clear and unmistakable error.  Where evidence 
establishes such error, the prior decision will be reversed 
or amended.  A rating or other adjudicative decision that 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 U.S.C.A. 
§ 5109A: 38 C.F.R. § 3.105(a).

There is a presumption of validity to otherwise final 
decisions, and, in the face of a claim of error, the 
presumption is even stronger.  Martin v. Gray, 142 U.S. 236 
(1891); Sullivan v. Blackburn, 804 F.2d 885 (5th Cir. 1986).  
CUE is a very specific and rare kind of error, of fact or 
law, that is undebatable, and when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different, but for the error.  Fugo v. Derwinski, 
6 Vet. App. 40, 43 (1993).  

In order to find CUE it must be determined (1) that either 
the facts known at the time were not before the adjudicator 
or the law then in effect was incorrectly applied; and (2) 
that an error occurred based on the record and the law that 
existed at the time the decision was made; and (3) that had 
the error not been made the outcome would have been 
manifestly different.  Grover v. West, 12 Vet. App. 109, 112 
(1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

In a CUE claim, "[t]he claimant, in short, must assert more 
than a disagreement as to how the facts were weighed or 
evaluated."  Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  
Also, for a claim of CUE to be reasonably raised, the 
claimant must provide some degree of specificity as to what 
the error is, and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to why the error would have manifestly changed the 
outcome at the time it was made.  Bustos v. West, 179 F.3d 
1378, 1380 (1999) (citing Russell, 3 Vet. App. at 313 
(1992)); see also Fugo, 6 Vet. App. at 44 (1993).  
Additionally, "even where the premise of error is accepted, 
if it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be, ipso facto, 
clear and unmistakable."  Fugo, 6 Vet. App. at 43-44.  VA's 
breach of a duty to assist cannot form the basis for a claim 
of CUE.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).

A failure to address a specific regulatory provision involves 
harmless error unless the outcome would have been manifestly 
different.  Wamhoff v. Brown, 8 Vet. App. 517 (1996).  

The evidence considered in the claimed-defective February 
2000 rating decision consists of the veteran's STRs and 
private and VA outpatient treatment reports.  The STRs 
reflect soundness at entry and treatment for irritable bowel 
syndrome and stomach complaints at various times.  An August 
19, 1988, STR notes "IBS by History".  An undated in-
service psychological consultation report notes, "workups 
have revealed IBS and possible low-grade anemia."  VA and 
private outpatient treatment reports note abdominal pains 
prior to September 7, 1989.  An August 15, 1989, dated 
private medical report contains the following notation: 

         irritable bowel disease
         Metamucil(r) for IBS

The February 2000 RO rating decision assigned an initial 
compensable rating of September 7, 1989, for irritable bowel 
syndrome on the basis that there was no medical evidence of 
the disease prior to that time.  Thus, the RO failed to 
consider the above-mentioned earlier-dated highly relevant 
evidence.  

The veteran's assertion of CUE is based on VA's failure to 
consider highly relevant medical evidence, that is, the RO 
denied the existence of medical evidence that was clearly of 
record at the time of the rating decision.  The Board is 
convinced that the RO committed error based on the record and 
the law that existed at the time the decision was made and 
had the error not been made, the outcome would have been 
manifestly different.  Grover, supra.

This error is significantly more than a disagreement as to 
how the facts were weighed or evaluated. Crippen, supra.  
Rather, it was a denial of the existence of facts of record.  
Moreover, a persuasive reason has been given as to why the 
error manifestly changed the outcome.  This reason is that 
had the error not been made, a compensable rating for 
irritable bowel syndrome would have made effective the day 
following separation from active military service, rather 
than the day that a VA outpatient treatment report noted 
irritable bowel syndrome.  This review for CUE is based 
solely on the evidence of record at the time of the February 
2000 rating decision.  Russell, supra.

Additionally, this analysis is supported by the Court's 
holding in McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  In 
that case, the Court stressed that the date of the medical 
evidence itself is irrelevant where an initial service 
connection claim is pending.  In McGrath, the Board had found 
the earliest date that a VA examiner had diagnosed PTSD as 
"the date entitlement arose" and used that date, rather 
than a much earlier date of receipt of claim, as the 
effective date.  The Court found error and reversed the 
Board.  The Court found that the date that the veteran 
submitted the claim ultimately controls the effective date 
for benefits.  Thus, assuming arguendo that an irritable 
bowel had first been noted in the medical record on September 
7, 1989, where the claim had been pending earlier, and the 
later diagnosis supported the claim, the date of the claim or 
date released from active service, whichever applies, still 
controls the date of benefits.  

In conclusion, the veteran has shown that error occurred 
based on the record and the law that existed at the time the 
decision was made.  After considering the evidence of record 
at the time of the June 1989 rating decision as well as the 
veteran's later testimony concerning VA's failure to observe 
that evidence, the Board finds that the veteran has 
demonstrated CUE in the February 2000 RO decision.  An 
earlier effective date of October 29, 1989, for a 30 percent 
rating for irritable bowel syndrome must be granted. 


ORDER

An initial 30 percent schedular rating for irritable bowel 
syndrome with gastroesophageal reflux is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An earlier effective date of May 11, 2004, for a 50 percent 
rating for major depressive disorder, anxiety disorder, and 
personality disorder with borderline schizotypal and avoidant 
traits is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

An effective date of October 29, 1988, for an initial 30 
percent rating for irritable bowel syndrome with 
gastroesophageal reflux is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 


REMAND

Although the STRs do not reflect treatment for or complaint 
of endometriosis, uterine fibroids, or temporal mandibular 
joint syndrome, these disorders were diagnosed in the early 
1990s and the veteran has testified that the current symptoms 
began during active service and have been worsening ever 
since.  No physician has addressed the likelihood that these 
disabilities began during active service.  VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion where such is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. 
§ 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 81( 
2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an oral or maxillofacial specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  The physician should 
elicit a complete history of relevant 
trauma and symptoms from the veteran, and 
answer the following:

I.  What is the current diagnosis or 
diagnoses relative to temporal 
mandibular joint syndrome?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

The AOJ should make arrangements for an 
examination, by an appropriate 
specialist, to determine the etiology of 
the veteran's claimed endometriosis and 
uterine fibroids.  The claims file should 
be made available to the physician for 
review of the pertinent evidence.  The 
physician should elicit a complete 
history of relevant trauma and symptoms 
from the veteran and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to endometriosis 
and fibroids?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed, the AOJ should 
readjudicate the service connection 
claims.  If the benefits sought remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action by the veteran is required until she receives further 
notice; however, the veteran is advised that failure to 
report for examination without good cause may result in the 
denial of the claim.  38 C.F.R. § 3.655 (2008).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


